UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SARA ANNE ABBEY,

                                  Plaintiff,

                     -vs-                      No. 6:17-cv-06430-MAT
                                               DECISION AND ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                                  Defendant.


I.    Introduction

      Represented by counsel, Angela Goins (“Plaintiff”), commenced

this action pursuant to Titles II and XVI of the Social Security

Act (“the Act”), seeking review of the final decision of the Acting

Commissioner    of     Social      Security    (“the     Commissioner”       or

“Defendant”), denying her applications for disability insurance

benefits (“DIB”) and supplemental security income (“SSI”). Before

the Court is Plaintiff’s Motion for Attorney’s Fees pursuant to

42 U.S.C. § 406(b) (“Section 406(b)”).

II.   Procedural History

      On January 13, 2014, Plaintiff protectively filed applications

for DIB and SSI, alleging disability beginning September 10, 2013,

due to an anaphylactic allergy to latex, learning disabilities,

hearing problems, left knee problems, chronic depression, asthma,

urticaria,   psoriasis,     and    allergy-induced     eczema.   Following   a

hearing on September 22, 2015, an administrative law judge (“ALJ”)

issued an unfavorable decision on December 17, 2015. The Appeals
Counsel denied review of the ALJ’s decision, and Plaintiff then

commenced this action.

     On August 17, 2018, the Court issued a Decision and Order,

Docket No. 16, reversing the Commissioner’s decision and remanding

the case for the calculation and payment of benefits. The Court

found that none of the regulatory factors supported the ALJ’s

decision to decline to afford controlling weight to the treating

physician’s opinion, which was uncontradicted and supported by

substantial evidence in the record. The Court explained that

further administrative proceedings were unwarranted because had the

ALJ properly weighed Dr. Lavender’s opinion, and had the RFC

assessment     properly      reflected       the   extent     of    Plaintiff’s

impairments, she would have been found disabled; the VE in this

case testified that the requirement of a latex-free environment

would eliminate all jobs in the national economy.

     Plaintiff filed an application for attorney’s fees under the

Equal Access to Justice Act, 28 U.S.C. § 2412(d) (“EAJA”). By

stipulation and order dated December 4, 2018, this Court awarded

Plaintiff’s attorney $6,000.00 in fees under the EAJA.

     The Social Security Administration (“SSA”) subsequently issued

a Notice of Change in Payment on November 27, 2018. The Notice

indicated    that   Plaintiff    was     entitled    to     past   benefits   of

$35,236.25.

     On     December   31,     2018,     Plaintiff’s      retained     attorney

(“Counsel”) filed the instant motion seeking judicial approval of


                                       -2-
attorney’s fees in the amount of $8,809.06 for services performed

on Plaintiff’s behalf before this Court.                   Docket No. 25. The

Commissioner filed a response indicating that she has no objections

to Plaintiff’s request for attorney’s fees pursuant to Section

406(b)   but     requests   that   the       Court     conduct   an    independent

reasonableness review, as required by law. Docket No. 26. The

Commissioner stated that she was deferring to the Court as to

whether the Section 406(b) Motion was timely filed. Plaintiff filed

a reply addressing the timeliness issue. Docket No. 27.

     For   the    reasons     discussed       below,    the   Court    finds    that

Plaintiff’s Section 406(b) Motion was timely filed and that it

should be granted.

III. Applicable Legal Principles

     Section 406(b) provides in relevant part that “[w]henever a

court renders a judgment favorable to a claimant. . . who was

represented    before   the    court     by    an    attorney,   the    court   may

determine and allow as part of its judgment a reasonable fee for

such representation, not in excess of 25 percent of the total of

the past-due benefits to which the claimant is entitled by reason

of such judgment.” 42 U.S.C. § 406(b)(1)(A).

     “Within the 25 percent boundary” set by Section 406(b), “the

attorney for the successful claimant must show that the fee sought

is reasonable for the services rendered.” Gisbrecht v. Barnhart,

535 U.S. 789, 807 (2002) (citation omitted). Section 406(b) also

“calls for court review of [contingent fee] arrangements as an

                                       -3-
independent check, to assure that they yield reasonable results in

particular    cases.”    Id.   (footnotes    omitted).   Thus,    it   is   the

district court’s responsibility to determine whether the requested

fees are unreasonable, as required by Social Security Act and

Gisbrecht, supra.

      After ascertaining that a given contingent fee agreement is

within the 25 percent statutory boundary, courts have considered

the following factors in determining whether the resulting fee is

reasonable: 1) whether the requested fee is out of line with the

“character of the representation and the results the representation

achieved;”    2)     whether   the   attorney   unreasonably     delayed    the

proceedings in an attempt to increase the accumulation of benefits

and thereby increase his own fee; and 3) whether “the benefits

awarded are large in comparison to the amount of time counsel spent

on the case,” the so-called “windfall” factor. Joslyn v. Barnhart,

389 F. Supp.2d 454, 456 (W.D.N.Y. 2005) (quoting Gisbrecht, 535

U.S. at 808).

IV.   Discussion

      A.   Reasonableness of the Fee Requested

      As an initial matter, the Court notes that Counsel’s request

of $8,809.06 represents 25 percent of the past due benefits awarded

to Plaintiff. It therefore does not exceed the statutory cap. It

furthermore     is    permissible    under   the   fee   agreement     between

Plaintiff and Counsel, which, consistent with the statutory cap,

allows for up to 25 percent of any past due benefits awarded.

                                      -4-
      With regard to the first Gisbrecht factor, the Court finds

that the requested fee is in line with the “character of the

representation and the results the representation achieved.” Here,

Counsel’s effective briefing secured a reversal and remand for

calculation and payment of benefits. This factor accordingly weighs

in favor of finding reasonableness.

      Turning to the second factor, Counsel did not engage in

dilatory   litigation   tactics   or    otherwise    cause    delay   in   the

proceedings that might have inflated past due benefits and thus the

potential fee award. The second factor also weighs in favor of

finding reasonableness.

      With regard to whether the fee award constitutes a “windfall,”

the Supreme Court has not provided clear guidance on assessing this

factor but has suggested that conducting what is essentially a

lodestar analysis may be helpful. See Gisbrecht, 535 U.S. at 808

(suggesting that the hours spent by counsel representing the

claimant   and   counsel’s    “normal     hourly    billing     charge     for

noncontingent-fee cases” may aid “the court’s assessment of the

reasonableness of the fee yielded by the fee agreement”). Based on

the   itemized   statement   submitted,    Counsel    spent    a   total   of

37.3 hours representing Plaintiff in the district court. Dividing

the Section 406(b)(1) fee requested ($8,809.06) by the total hours

expended by Counsel (37.3) yields an effective hourly rate of

$236.17. A survey of the case law from this Circuit indicates that

such an hourly rate is clearly reasonable. See, e.g., Heffernan v.


                                  -5-
Astrue, 87 F. Supp.3d 351, 356-57 (E.D.N.Y. 2015) (discussing cases

in Second Circuit and reducing, as unreasonable, a requested

Section 406(b) fee of $15,100.00 for 15.1 hours ($1,000.00 per

hour) to $5,285 ($350.00 per hour)).

      The Court further observes that a contingent fee outside of

the Social Security context typically represents the past and

future value of the case. Here, however, the statute provides that

attorney’s   fees   are   based   solely   on   past-due   benefits.   See

42 U.S.C. § 406(b)(1). The value of this case to Claimant is

greater than the amount of past due benefits received, since

Plaintiff will receive not only the past due benefits owed but also

ongoing benefits until she dies, reaches retirement age, or is no

longer disabled. In addition, the value of health care benefits

attendant to Title II benefits is not included in the computation

of the fee under Section 406(b)(1). Counsel, on the other hand,

assumed a substantial risk of loss in taking this case, given that

Plaintiff’s claim had been denied at multiple levels of agency

review before the initiation of this civil action. In this regard,

the Court considers the deference owed to lawful attorney-client

fee agreements, Gisbrecht, 535 U.S. at 793, and the interest in

assuring that attorneys continue to represent clients such as

Plaintiff, id. at 805.

     Consideration of all of the Gisbrecht factors warrant a

finding that the requested fee is reasonable, and the Commissioner

does not disagree. In addition, Counsel has stated that he will


                                   -6-
refund the amount of the EAJA fee award to Plaintiff should the

Section 406(b) application be approved. See Gisbrecht, 535 U.S. at

796 (“Fee awards may be made under both prescriptions [in the EAJA

and Section 406(b)], but the claimant’s attorney must ‘refun[d] to

the claimant the amount of the smaller fee.’”) (quoting Act of Aug.

5, 1985, Pub. L. 99–80, § 3, 99 Stat. 186; second alteration in

original).

     B.   Timeliness of the Section 406(b) Motion

     The parties note that the law within the Second Circuit is

unsettled regarding the deadline to file a Section 406(b) motion.

The Commissioner states that the instant motion appears to have

been timely filed under any standard, but defers to the Court on

the timeliness issue.

     In this case, the Notice of Change in Payment was dated

November 27, 2018. See Docket No. 25-2. A recipient is presumed to

have received mailed communication from the SSA within five days of

the date of the Notice. See 20 C.F.R. § 416.1503    (“Date we notify

him or her means 5 days after the date on the notice, unless the

recipient shows us that he or she did not receive it within the

5–day period.”). Counsel indicates that the Notice was originally

sent to Plaintiff’s agency representative, Ronald Bleier. Counsel

subsequently received the Notice on December 27, 2018, and filed

the instant motion on December 31, 2018. Thus, the motion was filed

33 days after the date of the Notice and 4 days after Counsel’s

actual receipt of the Notice.


                                -7-
      The Act does not require a fee application to be filed within

any specific time limit, “making the timeliness question somewhat

more complicated.” Geertgens v. Colvin, No. 13 CIV. 5133(JCF), 2016

WL 1070845, at *2 (S.D.N.Y. Mar. 15, 2016). The Second Circuit has

not squarely addressed the question of what standard should govern

the question of whether a Section 406(b) application is timely

filed. “The Third, Fifth, and Eleventh Circuits have applied Rule

54(d)(2)      of    the    Federal      Rules    of     Civil      Procedure       to    such

applications, requiring that they be filed within fourteen days

after   the    entry      of   judgment.”       Rita    M.    B.    v.   Berryhill,        No.

5:16-CV-0262(DEP), 2018 WL 5784101, at *3 (N.D.N.Y. Nov. 5, 2018)

(citation and footnote omitted). “Other courts, including the Tenth

Circuit,      consider      such   an    application         to    brought      under    Rule

60(b)(6) of the Federal Rules of Civil Procedure, requiring that

the   application         be   made   within     a     reasonable        time   after     the

Commissioner’s decision awarding benefits.” Id. (citing McGraw v.

Barnhart, 450 F.3d 493, 505 (10th Cir. 2006) (determining that

substantial justice would be served by using a reasonableness

standard      when        assessing     timeliness           of    a     Section        406(b)

application); accord Geertgens v. Colvin, No. 13 Civ. 5133, 2016 WL

1070845, at *2-*3 (S.D.N.Y. Mar. 15, 2016); Garland v. Astrue, 49

F. Supp.2d 216 (E.D.N.Y. 2007) (assuming arguendo that the Rule

60(b)(6) reasonableness standard would apply). Courts in this

District,      up    until      recently,        had     consistently           applied     a

reasonableness standard. See, e.g., Jenis v. Colvin, 12-CV-0600A,

                                           -8-
2016 WL 624623, at *1 n. 1 (W.D.N.Y. Oct. 26, 2016) (Section 406(b)

application filed four months after notice of award was filed

within a reasonable time and was timely); see also Buckingham v.

Astrue, 07-cv-159-JTC, 2010 WL 4174773, at *1 (W.D.N.Y. Oct. 25,

2010) (granting Section 406(b) application filed 98 days after

notice of award received, without consideration of timeliness); but

see Sinkler v. Berryhill, 305 F. Supp.3d 448, 452 (W.D.N.Y. 2018),

appeal docketed, 18-2044 (2d Cir. July 11, 2018).

      The Court notes that Western District of New York Proposed

Local   Rule       5.5(g)(1)1      rejects       the    fourteen-day       standard     and

suggests      a    window     of     65    days        for   filing      Section    406(b)

applications. That is almost double the length of the 33-day delay

in this case. The Court is therefore unable to find Counsel’s

application untimely, particularly where the Commissioner does not

urge that it be denied on this basis. “‘In view of the unsettled

nature of the law’ regarding the deadline for § 406(b) motions[,]

both in this District and in this Circuit[,] . . . Counsel

reasonably        lacked    notice        or    constructive        knowledge      of   the

applicable time period for filing [her] § 406(b) motion.” Fodor v.

Berryhill, No. 13-CV-0784-A, 2018 WL 3237728, at *1 n. 1 (W.D.N.Y.

July 3, 2018) (quoting Bentley v. Commissioner, 524 F. Supp.2d 921,

924   (W.D.       Mich.    2007));    see       also    Rita   M.   B.    v.   Berryhill,

No. 5:16-CV-0262(DEP), 2018 WL 5784101, at *4 (N.D.N.Y. Nov. 5,

      1
            Available at
http://www.nywd.uscourts.gov/news/notice-proposed-federal-court-local-rules-am
endments (last accessed Jan. 25, 2019).

                                               -9-
2018) (finding that “[i]n light of the uncertainty and marked split

of authority surrounding the issue, and the lack of definitive

guidance from the Second Circuit, . . . if the fourteen-day limit

of Rule 54(d) is found to apply, [the attorney’s] . . . [four

month] delay in submitting the application beyond that period was

the result   of    excusable   neglect,    within the   meaning   of   Rule

6(b)(1)(B) of the Federal Rules of Civil Procedure, and therefore

will not deny his application on the basis of untimeliness”)

(citing Rabenda v. Colvin, No. 15-CV-3449, 2018 WL 3178159, at *1

(S.D.N.Y. June 28, 2018)).

V. Conclusion

     For the reasons set forth above, the Court grants the Section

406(b)(1) Motion in its entirety and awards Plaintiff attorney’s

fees in the amount of $8,809.06. The Court directs the Commissioner

to release the funds withheld from Claimant’s benefits award. Upon

receipt of the Section 406(b) fee, Counsel is directed to remit

payment of $6,000.00, representing the EAJA fee received, to

Plaintiff.

     SO ORDERED.

                                          S/Michael A. Telesca


                                     HONORABLE MICHAEL A. TELESCA
                                     United States District Judge

DATED:    January 28, 2019
          Rochester, New York




                                  -10-
